Ector, P. J.
The motion of the assistant attorney-general to dismiss the appeal in this case must be granted. The recognizance is conditioned that IC. A. Wilson, the appellant, “ shall well and truly make his personal appearance before the Hon. County Court of Anderson County, in the State of Texas, to be holden at the court-house in the town of Palestine, on the first Monday in April, 1879, and appear from day to day thereof, and from term to term thereafter, and await the action of the Court of Appeals in cause Ho. 216, wherein the State of Texas is plaintiff and K. A. Wilson defendant, wherein the said K. A. Wilson stands charged with an aggravated assault and battery ; and not depart until discharged by order of the court.”
The condition of a recognizance, as prescribed by the statute in force when this one was given, is that the defendant (naming him) will appear before the proper court, at the proper time, and there remain, etc., “to abide the judgment of the Court of Appeals of the State of Texas.” Pasc. Dig., arts. 6599, 6600.
*39The recognizance does not require the appellant “ to abide the judgment of the Court of Appeals,” as prescribed by statute, but to ‘5 await the action of the Court °of Appeals,” etc. We believe it does not substantially conform to the requirements set out in the form provided by statute.
The appeal is dismissed for the want of a sufficient recognizance.

Appeal dismissed.